




EXHIBIT 10.51


EXECUTION VERSION




AMENDED AND RESTATED
TRUST AGREEMENT
by and among
NYSE EURONEXT
NYSE GROUP, INC.
Wilmington Trust Company, as Delaware Trustee
Jacques de Larosière de Champfeu, as Trustee
Charles K. Gifford, as Trustee
and
John Shepard Reed, as Trustee
dated as of
April 4, 2007
and Amended and Restated as of
November 13, 2013




--------------------------------------------------------------------------------










TRUST AGREEMENT
This TRUST AGREEMENT, dated as of April 4, 2007 and amended and restated as of
November 13, 2013 (this “Agreement”), is by and among NYSE Euronext, a Delaware
corporation (“NYSE Euronext”), NYSE Group, Inc., a Delaware corporation (“NYSE
Group”), Wilmington Trust Company, a Delaware banking corporation, as Delaware
trustee, and Jacques de Larosière de Champfeu, Charles K. Gifford and John
Shepard Reed, as trustees, for the purpose of forming a statutory trust (the
“Trust”) under and pursuant to the provisions of the Delaware Statutory Trust
Act, 12 Del. C. §§ 3801 et. seq. (the “Delaware Act”).
RECITALS
WHEREAS, NYSE Euronext, NYSE Group, Euronext N.V. (“Euronext”) and Jefferson
Merger Sub, Inc. have entered into that certain Combination Agreement, dated as
of June 1, 2006, as amended and restated as of November 24, 2006 (the
“Combination Agreement”), pursuant to which NYSE Group and Euronext agreed to
combine their businesses under NYSE Euronext on the terms and subject to the
conditions set forth in the Combination Agreement (the “Combination”);
WHEREAS, NYSE Euronext, NYSE Group and Euronext desire to maintain, following
completion of the Combination, an appropriate regulatory balance between the
U.S. Laws, on the one hand, and European Laws, on the other hand, with regard to
(i) the NYSE Group Securities Exchanges and the Euronext Regulated Markets,
(ii) the issuers listed on the NYSE Group Securities Exchanges and Euronext
Regulated Markets and (iii) the broker-dealers and financial services firms
operating on the NYSE Group Securities Exchanges and Euronext Regulated Markets
and certain other market participants;
WHEREAS, a Material Adverse Change of European Law could disrupt this regulatory
balance and be detrimental to the NYSE Group Securities Exchanges, the issuers
listed on a NYSE Group Securities Exchange and/or the broker-dealers operating
on such NYSE Group Securities Exchange;
WHEREAS, the parties desire to establish this independent Trust and grant it,
subject to the terms and conditions set forth herein, the power to exercise the
Remedies in the event that such action is needed to effectively mitigate the
effects of a Material Adverse Change of European Law on a NYSE Group Securities
Exchange, the issuers listed on such NYSE Group Securities Exchange and/or the
members of such NYSE Group Securities Exchange;
WHEREAS, a guiding principle set forth in this Agreement is that the first duty
of the Trust shall be to act in the public interests of the markets operated by
NYSE Group and its Subsidiaries to the extent necessary to avoid the application
of a Material Adverse Change of European Law to such markets in accordance with
the terms and conditions set forth in this Agreement;
WHEREAS, the Trust Agreement originally entered into on April 4, 2007 was
amended by an Amendment No. 1 on October 1, 2008, and the parties now desire to
restate the Trust Agreement as so amended and to make further amendents thereto;
and
WHEREAS, the Trust and the Board of Trustees shall perform their duties and
exercise their rights and powers independently in accordance with their duties
and obligations set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:
ARTICLE I
CERTAIN DEFINITIONS AND INTERPRETATIONS
Section 1.1. Definitions.
“Advocacy Actions” has the meaning set forth in Section 5.4.
“Affected Subsidiary” means a NYSE Group Securities Exchange to which a Material
Adverse Change of European Law applies.




--------------------------------------------------------------------------------




“Affiliate” has the meaning given to that term in Rule 405 of the Securities
Act, or any successor rule thereunder.
“Agreement” has the meaning set forth in the Preamble.
“Archipelago Holdings” means Archipelago Holdings, Inc., a Delaware corporation
and a wholly owned subsidiary of NYSE Group.
“Assumed Matters” means, with respect to any Person, any or all of the following
matters over which the Trust must assert control in order to cause an Affected
Subsidiary to cease to be subject to a Material Adverse Change in European Law:
(a) changes to the rules of an Affected Subsidiary, (b) decisions to enter into
(or not enter into) or alter the terms of listing agreements of an Affected
Subsidiary with Non-European Issuers; (c) decisions to enter into (or not enter
into) or alter the terms of contractual arrangements with any Non-European
Financial Services Firms in relation to an Affected Subsidiary; (d) changes in
the information and communications technology for an Affected Subsidiary; and
(e) changes in clearing and settlement for an Affected Subsidiary.
“Beneficiary Subsidiary” has the meaning set forth in Section 4.2(b).
“Board of Trustees” has the meaning set forth in Section 3.2(b).
“Call Option Remedy” has the meaning set forth in Section 4.1(b).
“Cause” means, in relation to any Trustee, any of the following: (a) a breach of
the duties of the Trustee set forth herein or under the Delaware Act, (b) any
misconduct, fraud, misappropriation or embezzlement by the Trustee, (c) the
incapacity to perform the duties set fort herein or under the Delaware Act as a
result of insanity, disability or incompetency (determined by a court of
competent jurisdiction or a competent Governmental Entity).
“Combination” has the meaning set forth in the Recitals.
“Combination Agreement” has the meaning set forth in the Recitals. 
“Covered Claim” has the meaning set forth in Section 8.4(a).
“Delaware Act” has the meaning set forth in the Preamble.
“Delaware Courts” has the meaning set forth in Section 8.4(a).
“Delaware Trustee” has the meaning set forth in Section 3.3(a).
“Depositary Receipts” means the certificate(s) representing the Depositary
Shares.
“Deposited Securities” has the meaning set forth in Section 4.2.
“Depositary Shares” means shares of interest in the Trust that entitle its
holder to (a) all of the economic rights of the Deposited Securities held by the
Trust (including, for the avoidance of doubt, all dividends declared on the
Deposited Securities and any appreciation of the Deposited Securities), and
(b) the rights to vote or cause the voting of the Deposited Securities on the
Retained Matters. Any Depositary Shares shall be issued pursuant to a
certificate of designations in a form determined by NYSE Euronext.
“Eligibility Requirements” has the meaning set forth in Section 3.2(b).
“Euronext” has the meaning set forth in the Recitals.
“Euronext Regulated Market” has the meaning ascribed to “European Regulated
Market” in the Bylaws of NYSE Euronext, as it may be amended from time to time;
provided, however, that, if the provisions of the Bylaws of NYSE Euronext in
which the definition of “European Regulated Market” shall have been suspended or
have been revoked or repealed pursuant to the terms of the Bylaws of NYSE
Euronext, then the definition of “European Regulated Market” shall have the
meaning ascribed to those terms in the Bylaws of NYSE Euronext as of immediately
prior to such suspension, revocation or repeal, as the case may be, unless
otherwise amended pursuant to the terms of this Agreement.
“Europe” has the meaning set forth in the Bylaws of NYSE Euronext, as it may be
amended from time to time (with “European” having a correlative meaning);
provided, however, that, if the provision of the Bylaws of NYSE Euronext in
which the definition of “Europe” appears shall have been suspended or have been
revoked or repealed pursuant to the terms of the Bylaws of NYSE Euronext, then
the definition of “Europe” shall have the meaning set forth in the Bylaws of
NYSE Euronext




--------------------------------------------------------------------------------




as of immediately prior to such suspension, revocation or repeal, as the case
may be, unless otherwise amended pursuant to the terms of this Agreement.
“European Exchange Regulations” has the meaning set forth in the Bylaws of NYSE
Euronext, as it may be amended from time to time; provided, however, that, if
the provision of the Bylaws of NYSE Euronext in which the definition of
“European Exchange Regulations” appears shall have been suspended or have been
revoked or repealed pursuant to the terms of the Bylaws of NYSE Euronext, then
the definition of “European Exchange Regulations” shall have the meaning set
forth in the Bylaws of NYSE Euronext as of immediately prior to such suspension,
revocation or repeal, as the case may be, unless otherwise amended pursuant to
the terms of this Agreement.
 
“European Law” means any law, bill, directive, rule or regulation enacted or
executed by any Governmental Entity in Europe.


“European Regulated Market” has the meaning set forth in the Bylaws of NYSE
Euronext, as it may be amended from time to time; provided, however, that, if
the provision of the Bylaws of NYSE Euronext in which the definition of
“European Regulated Market” appears shall have been suspended or have been
revoked or repealed pursuant to the terms of the Bylaws of NYSE Euronext, then
the definition of “European Regulated Market” shall have the meaning set forth
in the Bylaws of NYSE Euronext as of immediately prior to such suspension,
revocation or repeal, as the case may be, unless otherwise amended pursuant to
the terms of this Agreement.
“European Regulator” has the meaning set forth in the Bylaws of NYSE Euronext,
as it may be amended from time to time; provided, however, that, if the
provision of the Bylaws of NYSE Euronext in which the definition of “European
Regulator” appears shall have been suspended or have been revoked or repealed
pursuant to the terms of the Bylaws of NYSE Euronext, then the definition of
“European Regulator” shall have the meaning set forth in the Bylaws of NYSE
Euronext as of immediately prior to such suspension, revocation or repeal, as
the case may be, unless otherwise amended pursuant to the terms of this
Agreement.
“Exchange Act” means U.S. Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Existing European Law” means a European Law enacted on or prior to the date
hereof.
“Federal Courts” has the meaning set forth in Section 8.4(a).
“Government Entity” means any supranational, national or local government,
governmental or regulatory authority, agency, commission, body or other
governmental or regulatory entity.
“ICE Group” means IntercontinentalExchange Group, Inc., a Delaware corporation.
“Initial Trustee” has the meaning set forth in Section 3.4(a).
“Material Adverse Change of European Law” means, with respect to any NYSE Group
Securities Exchange: (i) the enactment of a New European Law (including the
enactment of a New European Law that amends an Existing European Law and
including the enactment or adoption of regulations implementing any New European
Law or, if applicable, regulations amending or replacing regulations
implementing any New European Law or Existing European Law) or (ii) a change of
interpretation of any New European Law or Existing European Law by a competent
European Regulatory Authority or a European court of competent jurisdiction
pursuant to an order or judgment that is final, binding and not subject to
appeal, in each case having a material adverse effect (including as may result
from an increase in the regulatory burden that may occur as a result of such
law) on:
(1) a substantial proportion of the Non-European Issuers listed on such NYSE
Group Securities Exchange or all of the Non-European Issuers listed on such NYSE
Group Securities Exchange belonging to a single industry sector, in each case
solely because (A) the securities of such Non-European Issuers are listed on
such NYSE Group Securities Exchange and (B) such NYSE Group Securities Exchange
is owned directly or indirectly by NYSE Euronext (it being understood that, if
Non-European Issuers can avoid such material adverse effect by complying with a
provision of European Law that is not materially more burdensome than the
requirements of Rule 12g3-2(b) under the Exchange Act for foreign private
issuers to be exempt from Section 12(g) under the Exchange Act, then such
European Law shall not be deemed to have a material adverse effect on
Non-European Issuers); 
(2) a substantial proportion of the Non-European Financial Services Firms of
such NYSE Group Securities Exchange solely because (A) such Non-European
Financial Services Firms are members of such NYSE Group Securities Exchange




--------------------------------------------------------------------------------




(and such firm is not a member of, and does not do business on, a Euronext
Regulated Market or other regulated market within Europe) and (B) such NYSE
Group Securities Exchange is owned directly or indirectly by NYSE Euronext; or
(3) to the extent the object of such European Law is to regulate the market
operating rules, listing standards, or member financial services firm rules for
such firms that are not members of, and do not do business on, a Euronext
Regulated Market or other regulated market within Europe, such NYSE Group
Securities Exchange in a manner that has a material adverse effect on such NYSE
Group Securities Exchange solely because (A) such entity is a NYSE Group
Securities Exchange and (B) such NYSE Group Securities Exchange is owned
directly or indirectly by NYSE Euronext;
provided, however, that a “Material Adverse Change of European Law” shall not be
deemed to have occurred with respect to any European Law which (and for so long
as it) is not effective, enforceable or applicable by reason of any permanent or
temporary injunction, order or other administrative relief or which is not
self-effectuating in the absence of implementing regulations which have not yet
been adopted.
“New European Law” means a European Law enacted after the date hereof.
“Nominating and Governance Committee of ICE Group” means the Nominating and
Governance Committee of the Board of Directors of ICE Group.
“Non-European Financial Services Firm” means any legal entity (a) incorporated
or established in a jurisdiction outside of Europe that is a member of a NYSE
Group Securities Exchange and is not a member of any regulated market in Europe;
(b) that is not required to be registered under any European Exchange Regulation
(to the extent that the concept of registration exists under any European
Exchange Regulation); (c) does not have any securities listed on any regulated
market in Europe and, to the extent that the concept of securities registration
exists under any European Exchange Regulation, is not otherwise required to have
any of its securities registered under such European Exchange Regulation; and
(d) that has not offered (within the meaning of the European Exchange
Regulations) any securities in any jurisdiction in Europe and, to the extent
that the concept of securities registration exists under any European Exchange
Regulation, has not filed a registration statement with any European Regulator
under European Exchange Regulation.
“Non-European Issuer” means any legal entity (a) incorporated or established in
a jurisdiction outside of Europe that has securities listed on NYSE Group
Securities Exchange; (b) that does not have any securities listed on a regulated
market in Europe and, to the extent that the concept of securities registration
exists under any European Exchange Regulation, is not otherwise required to have
any of its securities registered under such European Exchange Regulation; and
(c) that has not offered (within the meaning of the European Exchange
Regulations) any securities in Europe or, to the extent that the concept of
securities registration exists under any European Exchange Regulation, filed a
registration statement to register shares with a European Regulator under any
European Exchange Regulation.
“NYSE Euronext” has the meaning set forth in the Preamble.
“NYSE Group” has the meaning set forth in the Preamble.
“NYSE Group Securities Exchange” means a U.S. national securities exchange (as
defined in the Exchange Act) owned or operated by NYSE Euronext or any of its
Subsidiaries from time to time.
“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, government or any agency or political subdivision
thereof, or any other entity of any kind or nature.
“Priority Shares” means, with respect to any Person, shares of preferred stock
of such Person that carry (a) no economic right or interest in such Person and
(b) the right to vote on, make proposals with respect to and impose consent
requirements to approve actions in relation to, the Assumed Matters of such
Person and, only if and to the extent required under applicable law, any other
matters of such Person. Any Priority Shares shall be issued pursuant to a
certificate of designations in a form determined by NYSE Euronext.
“Priority Share Call Option Remedy” has the meaning set forth in Section 4.1(a).
“Remedies” has the meaning set forth in Section 4.1(b).
“Resolution Period” has the meaning set forth in Section 4.1(b).
“Retained Matters” means, with respect to any Person, any matter other than an
Assumed Matter.
“SEC” means the U.S. Securities and Exchange Commission.




--------------------------------------------------------------------------------




“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Six-Month Remedies” has the meaning set forth in Section 4.1(a).
“Subsidiary” means, with respect to any Person, any entity, whether incorporated
or unincorporated, of which at least a majority of the securities or ownership
interests having by their terms voting power to elect a majority of the board of
directors or other persons performing similar functions is directly or
indirectly owned or controlled by such Person or by one or more of the
Subsidiaries of such Person.
 
“Successor Delaware Trustee” has the meaning set forth in Section 3.3(f).
“Trust” has the meaning set forth in the Preamble.
“Trust Property” means all estate, right, title and interest acquired by the
Trust pursuant to the this Agreement (including, after the exercise of the Call
Option Remedy, the Deposited Securities), whether held directly or indirectly
(including through any corporation or other Subsidiary), as the same may be
added to or changed from time to time following the acquisition thereof.
“Trust Purposes” has the meaning set forth in Section 2.3.
“Trustee” means each member of the Board of Trustees (excluding, for the
avoidance of doubt, the Delaware Trustee).
“U.S. Regulated Subsidiary” has the meaning set forth in the Bylaws of NYSE
Euronext, as amended from time to time.
“U.S. Subsidiaries’ Confidential Information” has the meaning set forth in
Section 6.1.
“Voting Share Call Option Remedy” has the meaning set forth in Section 4.1(b).
Section 1.2. Interpretation; Absence of Presumption.
(a) For the purposes hereof, (i) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other genders as the context requires; (ii) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Article, Section, paragraph and Exhibit are
references to the Articles, Sections, paragraphs, Exhibits of or to this
Agreement unless otherwise specified; (iii) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified; (iv) the word “or” shall not be exclusive; (v) provisions shall
apply, when appropriate, to successive events and transactions; and (vi) any
reference to any Person shall include its successors and assigns. The table of
contents and headings herein are for convenience of reference only, do not
constitute part of this Agreement and shall not be deemed to limit or otherwise
affect any of the provisions hereof.
(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. 


ARTICLE II
THE TRUST
Section 2.1. Name. The name of the Trust shall be the “NYSE Group Trust I”.
Section 2.2. Offices. The address of the principal offices of the Trust on the
date of execution of this Agreement is: 11 Wall Street, New York, New York
10005.
Section 2.3. Purposes. The purpose of the Trust (the “Trust Purposes”) is as
follows: In (a) determining whether there has been a Material Adverse Change of
European Law with respect to an Affected Subsidiary, (b) determining whether a
Material Adverse Change of European Law is continuing (including for purposes of
determining when a Remedy must be unwound), (c) deciding upon the exercise of
the Remedies and (d) exercising its rights and powers during the pendency of a
Material Adverse Change of European Law, the duty of the Trust and the Trustees
shall be to act in the public interests of the NYSE Group Securities Exchanges
if and only to the extent necessary to avoid or eliminate a Material Adverse
Change of European Law; in all other circumstances, the duty of the Trust and
the Trustees shall be to act in the best interests of NYSE Euronext. In the




--------------------------------------------------------------------------------




event of any conflict between the duties of the Trust and the Trustees to act in
any of the circumstances referred to in clauses (a) through (d) of the preceding
sentence, on the one hand, and the duties of the Trust and the Trustees in any
other circumstances referred to in the preceding sentence, on the other hand,
the former shall prevail. Notwithstanding anything to the contrary, neither the
Trustees nor the Delaware Trustee shall, on behalf of the Trust, enter into or
engage into any profit-making trade or business, and neither the Trustees nor
the Delaware Trustee shall have any power to take, and none of them shall take,
any actions hereunder other than such as reasonably necessary and incidental to
the achievement of the Trust Purposes.
Section 2.4. Beneficial Owner. The beneficial owner (as that term is used in the
Delaware Act) of the Trust shall be NYSE Euronext and the beneficial owner of
any Trust Property shall be NYSE Euronext; provided that (i) to the extent that
such property (including the Deposited Securities) is transferred to the Trust
by a Subsidiary of NYSE Euronext, it shall be held for the benefit of such
Subsidiary and (ii) to the extent Deposited Securities that are Priority Shares
are issued to the Trust, such Priority Shares shall be held for the benefit of
the entity holding all or the majority of the ordinary shares of the issuer of
such Priority Shares immediately prior to such issuance.
Section 2.5. Duration.
(a) The initial term of the Trust shall be ten (10) years from the date of this
Agreement. The Board of Trustees or the Chairman of the SEC may renew the term
of the Trust for successive one-year terms by providing written notice to the
parties hereto of such extension prior to the scheduled expiration of the Trust;
provided, however, that any extension that would cause the term of the Trust to
continue past the 20th anniversary of the date of this Agreement shall require
the prior written consent of NYSE Euronext. Notwithstanding anything to the
contrary, NYSE Euronext shall be obligated to provide its consent to continue
the term of the Trust, and this Agreement and the rights, powers and remedies
set forth herein shall remain in full force unless and until terminated, amended
or novated by the parties hereto with the prior written approval of the SEC.
 
(b) If NYSE Euronext does not provide its prior written consent to the extension
of the term of the Trust, (a) NYSE Euronext must provide written notice to the
Chairman of the SEC of its intention not to provide its consent at least one
year prior to the scheduled expiration of the Trust; and (b) following a request
from the Chairman of the SEC, NYSE Euronext and NYSE Group will review and
discuss with the SEC the possibility of renewing the Trust or adopting
alternatives based on the then existing facts and circumstances. Upon the
expiration of the term of the Trust, subject to Section 2.5(a), the Trust shall
dissolve and the Trustees shall wind up the affairs of the Trust in accordance
with Section 3808 of the Delaware Act and this Agreement be of no further force
and effect.


(c) Upon completion of the winding up the Trustees shall file a certificate of
cancellation with the Secretary of State, terminating the Trust.
Section 2.6. Certificate of Trust. Promptly following the execution of this
Agreement, the members of the Board of Trustees (as defined below) shall cause
an appropriate form of certificate of trust to be filed in the Office of the
Secretary of State of Delaware in accordance with the applicable provisions of
the Delaware Act.
ARTICLE III
TRUSTEES
Section 3.1. Authority. Except as specifically provided in this Agreement, the
Trustees shall have exclusive and complete authority to carry out the Trust
Purposes, and shall have no duties or powers except as set forth in this
Agreement and applicable law. The Delaware Trustee shall have no duties or
powers except as set forth in Section 3.3. Any action taken by the Board of
Trustees in accordance with the terms of this Agreement shall constitute the act
of and serve to bind the Trust. In dealing with the Trustees acting on behalf of
the Trust, no Person shall be required to inquire into the authority of the
Trustees to bind the Trust. Persons dealing with the Trust shall be entitled to
rely conclusively on the power and authority of the Trustees as set forth in
this Agreement.
Section 3.2. Number and Certain Qualifications of Trustees.
(a) There shall be at all times one Delaware Trustee if and for so long as
required by Section 3.3.
(b) Except to the extent that there shall be one or more vacancies on the Board
of Trustees, there shall be at all times three Trustees, who, together, shall
constitute the “Board of Trustees,” and who shall satisfy the eligibility
requirements set forth in the following sentence (the “Eligibility
Requirements”). A Person can only serve as a Trustee if such Person is:
(i) is not subject to any statutory disqualification as defined in
Section 3(a)(39) of the Exchange Act;
(ii) satisfies the independence requirements applicable to the Board of
Directors of New York Stock Exchange LLC;
 




--------------------------------------------------------------------------------




(iii) is of high repute and has experience and expertise in, or knowledge of,
the securities industry, regulation and/or corporate governance; and
(iv) is independent to such a degree that the Trustee can be entrusted to resist
undue pressures.
(c) The Nominating and Governance Committee of ICE Group shall determine whether
a person satisfies the Eligibility Requirements. Persons nominated by the
Nominating and Governance Committee of ICE Group to serve as a Trustee must not
be unacceptable to the Staff of the SEC.
Section 3.3. Delaware Trustee.
(a) If required by the Delaware Act, one trustee (the “Delaware Trustee”) shall
be: (1) a natural person who is a resident of the State of Delaware; or (2) if
not a natural person, an entity which has its principal place of business in the
State of Delaware, and otherwise meets the requirements of applicable law,
including Section 3807 of the Delaware Act.
(b) The Delaware Trustee shall be either a natural person who is at least 21
years of age or a legal entity that shall act through one or more authorized
officers.
(c) The initial Delaware Trustee shall be Wilmington Trust Company, whose
offices are located at Rodney Square North, 1100 North Market Street,
Wilmington, DE 19890-0001, Attention: Corporate Trust Administration.
(d) Notwithstanding any other provision of this Agreement, the Delaware Trustee
shall not be entitled to exercise any powers, nor shall the Delaware Trustee
have any of the duties and responsibilities of any of the Trustees described in
this Agreement and the Delaware Trustee shall be a Trustee for the sole and
limited purpose of fulfilling the requirements of Section 3807 of the Delaware
Act.
(e) No resignation or removal of the Delaware Trustee and no appointment of a
Successor Delaware Trustee pursuant to this Agreement shall become effective
until the acceptance of appointment by the Successor Delaware Trustee in
accordance with the applicable requirements of this Article.
(f) Subject to the immediately preceding paragraph, the Delaware Trustee may
resign at any time by giving written notice thereof to the Board of Trustees and
to the Board of Directors of NYSE Euronext. Such resignation shall be effective
upon the appointment of a successor Delaware Trustee (the “Successor Delaware
Trustee”) by the Board of Directors of NYSE Euronext, which appointment shall
require that the Successor Delaware Trustee execute an instrument of acceptance
required by Section 3.3(h). If the instrument of acceptance by the Successor
Delaware Trustee required by this Section 3.3 shall not have been delivered to
the Successor Delaware Trustee within sixty (60) days after the giving of such
notice of resignation, the Successor Delaware Trustee may petition, at the
expense of the Trust, any court of competent jurisdiction for the appointment of
a Successor Delaware Trustee. Such court may thereupon, after prescribing such
notice, if any, as it may deem proper, appoint the Successor Delaware Trustee.
 
(g) The Successor Delaware Trustee may be removed with or without cause by the
Board of Directors of NYSE Euronext, in each case by delivery of notification of
removal to the Delaware Trustee and to the Board of Trustees. A Delaware Trustee
who is a natural person may also be removed by the Board of Directors of NYSE
Euronext if such Delaware Trustee becomes incompetent or incapacitated, and
shall be deemed removed if such Delaware Trustee dies.
(h) In the case of the appointment hereunder of a Successor Delaware Trustee,
the retiring Delaware Trustee (except in the case of the death, incompetence or
incapacity of a Delaware Trustee who is a natural person) and each Successor
Delaware Trustee shall execute and deliver an amendment hereto wherein each
Successor Delaware Trustee shall accept such appointment and which shall contain
such provisions as shall be necessary or desirable to transfer and confirm to,
and to vest in, each Successor Delaware Trustee all the rights, powers, and
duties of the retiring Delaware Trustee with respect to the Trust; it being
understood that nothing herein or in such amendment shall designate such
Delaware Trustees as co-Trustees and upon the execution and delivery of such
amendment the resignation or removal of the retiring Delaware Trustee shall
become effective to the extent provided therein and each such successor Delaware
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, and duties of the retiring Delaware Trustee; but, on
request of the Trust or any successor Delaware Trustee, such retiring Delaware
Trustee shall duly assign, transfer and deliver to such successor Delaware
Trustee all property of the Trust, all proceeds thereof and money held by such
retiring Delaware Trustee hereunder with respect to the Trust. Any Successor
Delaware Trustee shall file an amendment to the certificate of trust with the
Delaware Secretary of State reflecting the name and address of such Successor
Delaware Trustee in the State of Delaware.
(i) Any Person into which the Delaware Trustee, as the case may be, may be
merged or converted or with which either may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which the Delaware
Trustee, as the case may be, shall be a party, or any Person succeeding to all
or substantially all the corporate trust business of the




--------------------------------------------------------------------------------




Delaware Trustee, shall be the successor of the Delaware Trustee hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto (other than the filing of an amendment to the
certificate of trust if required by the Delaware Act); provided, that such
Person shall be otherwise qualified and eligible under this Article.
(j) The initial Delaware Trustee represents and warrants to the Trust and each
of the other parties at the date of this Agreement, and each Successor Delaware
Trustee represents and warrants to the Trust at the time of the Successor
Delaware Trustee’s acceptance of its appointment as Delaware Trustee, that:
(i) the Delaware Trustee, if other than an individual, is duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with power and authority to execute and deliver, and to carry out and perform
its obligations under the terms of, this Agreement;
(ii) the Delaware Trustee has been authorized to perform its obligations under
this Agreement. This Agreement under Delaware law constitutes a legal, valid and
binding obligation of the Delaware Trustee, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, reorganization, moratorium,
insolvency, and other similar laws affecting creditors’ rights generally and to
general principles of equity (regardless of whether considered in a proceeding
in equity or at law); and
(iii) the Delaware Trustee is a natural person who is a resident of the State of
Delaware or, if not a natural person, an entity which has its principal place of
business in the State of Delaware and, in either case, a Person that satisfies
for the Trust the requirements of Section 3807 of the Delaware Act.
Section 3.4. Appointment of Trustees; Term; Successor Trustees.
(a) NYSE Euronext hereby appoints Jacques de Larosière de Champfeu, Charles K.
Gifford and John Shepard Reed as the initial Trustees (the “Initial Trustees”),
which Initial Trustees were selected jointly by NYSE Group and Euronext. By
countersigning this Agreement, the Initial Trustees confirm their acceptance of
their appointment in accordance with the terms hereof.
(b) Each party hereto represents and warrants to the other parties hereto that
this Agreement constitutes a legal, valid and binding obligation of the Trustee,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, reorganization, moratorium, insolvency, and other similar laws
affecting creditors’ rights generally and to general principles of equity
(regardless of whether considered in a proceeding in equity or at law).
(c) Subject to Section 3.2(b), all Trustees (other than the Initial Trustees)
shall be appointed by the Nominating and Governance Committee of ICE Group.
(d) The first three terms of office of the Trustees shall be three years each.
Following the ninth anniversary of the date hereof, the Trustees shall serve for
successive terms of one year each. There shall be no limitation to the number of
terms that can be served by any Trustee.
(e) Any Trustee may be removed at any time by the Nominating and Governance
Committee of ICE Group for Cause by a written notice delivered to the Board of
Trustees; provided, however, that ICE Group shall provide prior written notice
of such removal to the Director of the Division of Trading and Markets of the
SEC. In the event that such removal would result in no Trustees being in office,
then such removal shall be effective only upon the appointment by the Nominating
and Governance Committee of ICE Group of a successor Trustee, who shall have the
authority to act as a Trustee of the Trust as of such appointment and during the
pendency of any regulatory approval of such appointment.
(f) Any Trustee may resign as such by executing an instrument in writing to that
effect and delivering that instrument to the Nominating and Governance Committee
of ICE Group with a copy to the Trust. In the event of a resignation, such
Trustee shall promptly: (i) execute and deliver such documents, instruments or
other writings as may be reasonably requested by the Nominating and Governance
Committee of ICE Group, to effect the termination of such Trustee’s capacity
under this Agreement; (ii) deliver, to the remaining Trustees, all assets,
documents, instruments, records and other writings related to the Trust as may
be in the possession of such Trustee; and (iii) otherwise assist and cooperate
in effecting the assumption of such Trustee’s obligations and functions by his
or her successor Trustee.
(g) Upon the resignation, retirement, removal or incompetency (determined by a
court of competent jurisdiction or a competent Government Entity) or death of a
Trustee, the Nominating and Governance Committee of ICE Group shall have the
power to appoint a successor Trustee for the remaining portion of such Trustee’s
current term in office subject to and in accordance with Section 3.2 and this
Section 3.4. Such appointment shall specify the date on which such appointment
shall be effective. Every successor Trustee appointed hereunder shall execute,
acknowledge and deliver to the Nominating and Governance Committee of ICE Group
and the Trust an instrument accepting such appointment and thereupon such
successor Trustee, without any further act, deed or conveyance, shall become
vested with all the rights, powers and duties of a Trustee.




--------------------------------------------------------------------------------




(h) The resignation, retirement, removal, incompetency (determined by a court of
competent jurisdiction or a competent Government Entity) or death of a Trustee
shall not operate to dissolve, terminate or annul the Trust. Whenever a vacancy
in Trustee shall occur, until such vacancy shall be filled by the appointment of
a Trustee in accordance with Section 3.4(g), the Trustee or Trustees remaining
in office shall have all the powers granted to the Trustees and shall discharge
all the duties imposed upon the Trustees by this Agreement.
Section 3.5. Actions by the Trustees; Meetings of the Board of Trustees.
(a) Any action of the Trustees shall require the approval of a majority of the
Trustees then in office acting at a meeting where there is present or
represented a quorum. A quorum shall exist where there is present or represented
a majority of the Trustees then in office and in no event less than two
Trustees; provided, however, that, if there shall be only one Trustee then in
office, a quorum shall exist where there is present or represented the sole
Trustee then in office. Any action of the Board of Trustees shall be evidenced
by a written consent, approval or instruction, executed by the required number
of Trustees to approve such action. The Trustees may adopt their own rules and
procedure subject to the terms of this Agreement, but may not delegate the
authority to act on behalf of the Trust or the Trustees to any Person (except to
another Trustee to vote on behalf of the first Trustee pursuant to the
instructions of such first Trustee at a meeting of the Board of Trustees).
(b) Meetings of the Board of Trustees may be held from time to time upon the
call of any member of the Board of Trustees. Notice of any in-person meetings of
the Board of Trustees shall be hand delivered or otherwise delivered in writing
(including by facsimile or e-mail, with a hard copy by overnight mail) not less
than five (5) business days before such meeting. Notice of any telephonic
meetings of the Board of Trustees shall be hand delivered or otherwise delivered
in writing (including by facsimile or email, with a hard copy by overnight mail)
not less than 48 hours before a meeting. Notices shall contain a brief statement
of the time, place and anticipated purposes of the meeting. Trustees shall be
entitled to participate in a meeting of the Board by means of conference
telephone or similar communications equipment by means of which all persons
participating in the meeting can hear each other, and participation in a meeting
in this manner shall constitute presence in person at such meeting. The presence
(whether in person or by telephone) of a member of the Board of Trustees at a
meeting shall constitute a waiver of notice of such meeting except where such
member of the Board of Trustees attends a meeting for the express purpose of
objecting to the transaction of any activity on the ground that the meeting has
not been lawfully called or convened. Any member of the Board of Trustees may
also waive such notice of in-person or telephonic meetings in writing by hand
delivering or otherwise delivering (including by facsimile or e-mail, with a
hard copy by overnight mail) such written waiver to all other members of the
Board of Trustees.
Section 3.6. Duties of the Trustees.
(a) In discharging their duties, the Trustees and the Delaware Trustee shall:
(i) consult reasonably and cooperate in good faith with NYSE Euronext, NYSE
Group, Archipelago Holdings, the Affected Subsidiaries and the SEC, including in
connection with any exercise of the Remedies; and
(ii) in (A) determining whether a Material Adverse Change of European Law has
occurred, (B) determining whether a Material Adverse Change of European Law is
continuing (including for purposes of determining when a Remedy must be
unwound), (C) deciding upon the exercise of the Remedies and (D) exercising its
rights and powers during the pendency of a Material Adverse Change of European
Law, act in the public interests of the NYSE Group Securities Exchanges if and
only to the extent necessary to avoid or eliminate a Material Adverse Change of
European Law; in all other circumstances, the duty of the Trust and its Board of
Trustees shall be to act in the interests of NYSE Euronext. In the event of any
conflict between the duties of the Trust and the Trustees to act in any of the
circumstances referred to in clauses (A) through (D) of the preceding sentence,
on the one hand, and the duties of the Trust and the Trustees in any other
circumstances referred to in the preceding sentence, on the other hand, the
former shall prevail.
(b) The Trustees and the Delaware Trustee need perform only those duties as are
specifically set forth in this Agreement and as are contemplated by any other
agreement to which the Trustees, the Delaware Trustee or the Trust are a party
and no others and no implied covenants or obligations shall be read into this
Agreement against or for the benefit of the Trustees.
(c) The duties and responsibilities of the Trustees and of the Delaware Trustee
shall be as provided by this Agreement and the Delaware Act. Notwithstanding the
foregoing, no provision of this Agreement shall require any Trustee or Delaware
Trustee to expend or risk such Trustee’s or Delaware Trustee’s own funds or
otherwise incur any financial liability in the performance of any of such
Trustee’s or Delaware Trustee’s duties hereunder, or in the exercise of any of
such Trustee’s or Delaware Trustee’s rights or powers. Whether or not therein
expressly so provided, every provision of this Agreement relating to the conduct
or affecting the liability of or affording protection to the Trustees or
Delaware Trustees shall be subject to the provisions of this Article. To the
extent that, at law or in equity, a Trustee or Delaware Trustee has duties and
liabilities relating to the Trust, such Trustee or Delaware Trustee shall not be
liable to the Trust or to any beneficial owner for such Trustee’s or




--------------------------------------------------------------------------------




Delaware Trustee’s good faith reliance on the provisions of this Agreement. The
provisions of this Agreement, to the extent that they restrict the duties and
liabilities of the Trustees or Delaware Trustee otherwise existing at law or in
equity, are agreed by the Trust to replace such other duties and liabilities of
the Trustees or Delaware Trustee.
(d) Trustees and the Delaware Trustee may consult with counsel acceptable to
NYSE Euronext.
(e) In the absence of a Trustee’s or Delaware Trustee’s gross negligence,
misconduct or bad faith on its part, such Trustee or Delaware Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon notices, certificates or opinions that by any
provision of this Agreement are permitted or required to be furnished to such
Trustee or Delaware Trustee, provided, that such notices, certificates or
opinions conform to the requirements of this Agreement. A Trustee or Delaware
Trustee may rely on any document believed by it to be genuine and to have been
signed or presented by the proper person. Such Trustee or Delaware Trustee need
not investigate any fact or matter stated in the document.
Section 3.7. Compensation of Trustees. Trustees may be paid such compensation
for their services and such reimbursement for expenses of attendance at meetings
as the Board of Directors of NYSE Euronext may from time to time determine.
ARTICLE IV
REMEDIES
Section 4.1. Exercise of Remedies.
(a) If a Material Adverse Change of European Law shall have occurred with
respect to an Affected Subsidiary, and such Material Adverse Change of European
Law shall continue to be in effect with respect to such Affected Subsidiary for
a period of six months after such occurrence, then, subject to Sections 4.1(c)
and 4.1(d) and only upon approval of the Board of Trustees, and following notice
to and, if and to the extent required under the laws then applicable, approval
by, the SEC, the Trust may exercise any of the following remedies (each, a
“Six-Month Remedy”):
(i) deliver confidential or public and non-binding or binding advice or a
recommendation to NYSE Euronext, NYSE Group or Archipelago Holdings with respect
to such Affected Subsidiary relating to the Assumed Matters;
(ii) assume management responsibilities of NYSE Group, Archipelago Holdings or
the Affected Subsidiary solely with respect to some or all of the Assumed
Matters; and
(iii) exercise the call option over Priority Shares, as set forth in clause
(i) of Section 4.2(a) (the “Priority Share Call Option Remedy”).
 
(b) If a Material Adverse Change of European Law shall have occurred with
respect to an Affected Subsidiary, and such Material Adverse Change of European
Law shall continue to be in effect with respect to such Affected Subsidiary for
a period of nine months after such occurrence (the “Resolution Period”), then,
subject to Sections 4.1(c) and 4.1(d) and only upon approval of the Board of
Trustees, and following notice to and, if and to the extent required under the
laws then applicable, approval by the SEC, the Trust may exercise the call
option over the common stock or voting securities, as set forth in Section 4.2
(such remedy, the “Voting Share Call Option Remedy” and together with the
Priority Share Call Option Remedy, the “Call Option Remedies” and together with
the Six-Month Remedies, the “Remedies”).
(c) Notwithstanding anything to the contrary in this Agreement, the Trust shall
have the right to exercise a Remedy only if and to the extent that such Remedy
(i) causes all Affected Subsidiaries to cease to be subject to a Material
Adverse Change of European Law; and (ii) is the Remedy available that causes the
least intrusion on the conduct of the business and operations of NYSE Euronext,
NYSE Group, Archipelago Holdings, the Affected Subsidiaries and their respective
Subsidiaries by their respective governing bodies. In determining whether a
Remedy satisfies the conditions set forth in clause (ii) of the immediately
preceding sentence:
(A) negative control by the Trust over the business and operations of NYSE
Euronext, NYSE Group, Archipelago Holdings, the Affected Subsidiaries and their
respective Subsidiaries shall be preferred over affirmative control by the
Trust;
(B) authority of the Trust shall be asserted over the fewest and most narrow
decisions of NYSE Euronext, NYSE Group, Archipelago Holdings, the Affected
Subsidiaries and their respective Subsidiaries;
(C) a Remedy covering fewer entities and subsidiary entities (such as an
Affected Subsidiary) shall be preferred over a Remedy covering more entities and
parent entities (such as NYSE Group);




--------------------------------------------------------------------------------




(D) the Priority Share Call Option Remedy shall be viewed as a Remedy of last
resort among the Six-Month Remedies; and
(E) the Voting Share Call Option Remedy shall be viewed as a Remedy of last
resort among all Remedies.
(d) Prior to the exercise of any Remedy, the Board of Trustees must first:
(i) consult with the Board of Directors of NYSE Euronext, the Board of Directors
of NYSE Group and the SEC during the Resolution Period to consider alternatives
to the exercise of such Remedy, whether as suggested by any of the foregoing or
otherwise, to address or mitigate the effects of any Material Adverse Change of
European Law, taking into account any possible adverse consequences for NYSE
Euronext or NYSE Group in terms of taxation or accounting treatment, acting in
each case in the best interests of NYSE Euronext; and
 
(ii) after such consultation, notify in writing to the Board of Directors of
NYSE Euronext and the Board of Directors of NYSE Group that the Board of
Trustees has determined in its reasonable opinion that such Remedy satisfies the
conditions set forth in Section 4.1(c).
(e) Any determination as to whether there has been a Material Adverse Change of
European Law with respect to an Affected Subsidiary and whether such Material
Adverse Change of European Law is continuing shall be made by the Board of
Trustees. The Board of Trustees shall be entitled to change its determination as
to whether a Material Adverse Change of European Law shall have occurred and/or
is continuing, and in no event shall the Trust be obligated to exercise any
Remedy.
(f) Without limitation to the standards set forth in Section 4.1(c), the
exercise of one or more Remedies at any point in time shall not limit the right
of the Trust to exercise further Remedies at one or more later times.
(g) Nothing in this Agreement shall prohibit the SEC from bringing such matters
to the attention of the Trustees as the SEC deems relevant or from providing
advice to the Trustees at any time before or after the occurrence of a Material
Adverse Change of European Law.
(h) Nothing in this Agreement shall (i) limit the ability of the Trustees to
provide confidential non-binding advice to NYSE Euronext at any time before the
end of the Resolution Period or (ii) prevent NYSE Euronext, in its sole
discretion, from implementing any remedy at any time before the end of the
Resolution Period.
Section 4.2. Call Option Remedies.
(a) If the Trust shall exercise a Call Option Remedy, NYSE Euronext and NYSE
Group, as applicable, shall take, or shall cause their respective Subsidiaries
to take, such actions as are necessary to (i) issue to the Trust, or cause the
issuance to the Trust of, the Priority Shares of NYSE Group, Archipelago
Holdings or the Affected Subsidiary or (ii) transfer to the Trust, or cause the
transfer to the Trust of, the minimum number of shares of common stock or voting
securities of NYSE Group, Archipelago Holdings or the Affected Subsidiary
necessary, in the reasonable opinion of the Board of Trustees, to cause all
Affected Subsidiaries to cease to be subject to a Material Adverse Change of
European Law (the securities transferred or issued to the Trust, the “Deposited
Securities”).
(b) In exchange for the issuance or transfer of the Deposited Securities to the
Trust, the Trust shall (i) issue Depositary Shares evidenced by Depositary
Receipts to NYSE Euronext (or, to the extent that a Subsidiary of NYSE Euronext
is the beneficial owner of such Deposited Securities, to such Subsidiary (a
“Beneficiary Subsidiary”), and such Depositary Shares shall represent all
economic rights to which a holder of Deposited Securities is entitled, and
(ii) grant an irrevocable proxy to NYSE Euronext (or the Beneficiary Subsidiary,
as the case may be) to vote the Deposited Securities on all Retained Matters.
(c) If the Trust shall exercise a Call Option Remedy, the Trust shall deliver a
written notice to NYSE Euronext specifying (i) that the Trust has determined to
exercise the Priority Share Call Option Remedy or the Voting Share Call Option
Remedy, as applicable, in accordance with the terms of this Agreement, (ii) that
the Board of Trustees has determined that such Call Option Remedy is the only
Remedy that can cause all of the Affected Subsidiaries to cease to be subject to
a Material Adverse Change of European Law; and (iii) whether such Call Option
Remedy is for the Priority Shares and/or voting securities of NYSE Group,
Archipelago Holdings and/or the Affected Subsidiary and the number of Priority
Shares and/or voting securities to which such Call Option Remedy applies.
Section 4.3. Operation of the Trust Property.
(a) Subject to Section 2.3, the Trustees shall act in a manner designed to
enhance and preserve the Trust Property in the best interest of NYSE Euronext.
The Trustees are empowered with respect to the Trust Property to exercise from
time to time in their discretion and without prior judicial authority all powers
granted to them in this Agreement including all acts necessary to exercise such
powers, such as selecting any associate, officer or employee of such business
and to engage, compensate and




--------------------------------------------------------------------------------




discharge such Persons. Persons dealing with the Trust shall not be obligated to
look to the application of any moneys or other property paid or delivered to the
Trust. All powers and discretions given to the Trustees by this Agreement shall
be absolute and uncontrolled, and each exercise thereof in good faith shall be
conclusive on all Persons, including Persons unascertained or not born.
(b) Except as otherwise expressly provided in this Agreement, the Trustees shall
not be required (i) to file any account or report of the Trustees’
administration of the Trust hereby created in any court unless demand therefor
in writing has been made by any Person entitled by law to make such demand,
(ii) to furnish any surety or other security on any official bond for the proper
performance of the Trustees’ duties hereunder, or (iii) to procure authorization
by any court in the exercise of any power conferred upon the Trustees by this
Agreement.
(c) In no event shall the Trust or any Trustee sell, transfer, convey, assign,
dispose, pledge (or agree to sell, transfer, convey, assign, dispose or pledge)
any Trust Property except (i) as expressly set forth in Section 4.4 of this
Agreement or (ii) in circumstances permitted by the terms of this Agreement,
pursuant to written instructions from NYSE Euronext approved by the Board of
Directors of NYSE Euronext. In addition to the foregoing, any transfer,
conveyance, assignment, disposition or pledge by the Trust or any Trustee of any
equity interest in, or all or substantially all of the assets of any U.S.
Regulated Subsidiary (other than any such transfer or disposition to NYSE
Euronext or its Subsidiaries pursuant to Section 4.4) shall not be effected
until filed with the SEC under Section 19 of the Exchange Act.
Section 4.4. Unwinding of Remedies.
(a) Notwithstanding anything to the contrary set forth in this Agreement, NYSE
Euronext shall have the right, at any time and regardless of whether a Material
Adverse Change of European Law shall be continuing, to request and cause the
unwinding of any Remedy for the purpose of and to the extent necessary to effect
a divestiture or spin-off of all or part of its interest in NYSE Group,
Archipelago Holdings or an Affected Subsidiary (whether or not held by the
Trust).
 
(b) If and when (1) any Affected Subsidiary shall cease to be subject to a
Material Adverse Change of European Law or (2) NYSE Euronext shall have
exercised its right pursuant to Section 4.4(a) of this Agreement:
(i) any Remedy implemented by the Trust with respect to such Affected Subsidiary
shall be immediately unwound and extinguished, unless otherwise specified by
NYSE Euronext; and
(ii) NYSE Euronext or the issuer of such Priority Shares (in the case of
Deposited Securities that are Priority Shares) or the Beneficiary Subsidiary (in
the case of Deposited Securities that are common stock or voting securities)
issuing or transferring any Deposited Securities to the Trust, as the case may
be, shall reacquire such Deposited Securities with respect to such Affected
Subsidiary, with simultaneous cancellation of any Depositary Shares with respect
to such Affected Subsidiary.
None of NYSE Euronext or any of its Subsidiaries (including any Beneficiary
Subsidiary) shall be obligated to make any payment to the Trust or any other
Person as a result of reacquisition of Deposited Securities pursuant to this
Section 4.4.
Section 4.5. Further Assurances. Upon exercise by the Trust of a Remedy in
accordance with this Agreement, each of NYSE Euronext and NYSE Group shall, and
shall cause their Subsidiaries to, cooperate and take any and all action,
promptly upon the request of the Trust, to implement the relevant Remedy.
ARTICLE V
CONSIDERATIONS OF THE BOARD; OTHER DUTIES OF THE TRUST
Section 5.1. U.S. Regulated Subsidiaries.
(a) In discharging his or her responsibilities as a Trustee, Delaware Trustee or
officer or employee of the Trust, each Trustee, Delaware Trustee and officer and
employee of the Trust, as the case may be, must, to the fullest extent permitted
by applicable law, take into consideration the effect that the Trust’s actions
would have on the ability of:
(i) the U.S. Regulated Subsidiaries, NYSE Euronext and NYSE Group to discharge
their respective responsibilities under the Exchange Act; and
(ii) the U.S. Regulated Subsidiaries, NYSE Euronext, NYSE Group, Archipelago
Holdings and the Trust (A) to engage in conduct that fosters and does not
interfere with the ability of the U.S. Regulated Subsidiaries, NYSE Euronext,
NYSE Group, Archipelago Holdings and the Trust to prevent fraudulent and
manipulative acts and practices in the securities markets; (B) to promote just
and equitable principles of trade in the securities markets; (C) to foster
cooperation and coordination with persons engaged in regulating, clearing,
settling, processing information with respect to, and facilitating transactions
in securities; (D) to remove impediments to and perfect the




--------------------------------------------------------------------------------




mechanisms of a free and open market in securities and a U.S. national
securities market system; and (E) in general, to protect investors and the
public interest.
(b) The Trust, the Trustees, the Delaware Trustee and officers and employees of
the Trust shall give due regard to the preservation of the independence of the
self-regulatory function of the U.S. Regulated Subsidiaries (to the extent of
each U.S. Regulated Subsidiary’s self-regulatory function) and to its
obligations to investors and the general public, and shall not take any actions
that would interfere with the effectuation of any decisions by the board of
directors or managers of the U.S. Regulated Subsidiaries relating to their
regulatory responsibilities (including enforcement and disciplinary matters) or
that would interfere with the ability of the U.S. Regulated Subsidiaries to
carry out their respective responsibilities under the Exchange Act.
Section 5.2. Compliance with Laws.
(a) In discharging his or her responsibilities as Trustee, Delaware Trustee or
officer or employee of the Trust, each such Trustee, Delaware Trustee or officer
or employee of the Trust, as the case may be, shall (a) comply with the U.S.
federal securities laws and the rules and regulations thereunder, (b) cooperate
with the SEC and (c) cooperate with the U.S. Regulated Subsidiaries pursuant to,
and to the extent of, their regulatory authority.
(b) Nothing in this Article V shall create any duty owed by any Trustee,
Delaware Trustee, officer or employee of the Trust to any Person to consider, or
afford any particular weight to, any of the foregoing matters or to limit his or
her consideration to the foregoing matters. No Person shall have any rights
against the Trust, the Trustees, the Delaware Trustee or any of officer or
employee of the Trust under Section 5.1 or this Section 5.2.
Section 5.3. Other Duties of the Trust.
(a) The Trust shall comply with the U.S. federal securities laws and the rules
and regulations thereunder and shall cooperate with the SEC and the U.S.
Regulated Subsidiaries pursuant to and to the extent of their respective
regulatory authority, and shall take reasonable steps necessary to cause its
agents to cooperate, with the SEC and, where applicable, the U.S. Regulated
Subsidiaries pursuant to their regulatory authority. No Person shall have any
rights against the Trust, the Trustees, the Delaware Trustee or any of officer
or employee of the Trust under this Section 5.3.
(b) The Trust shall take reasonable steps necessary to cause the Trustees, the
Delaware Trustee and the officers and employees of the Trust, prior to accepting
a position as a Trustee, Delaware Trustee, officer or employee of the Trust, as
applicable, to consent in writing to the applicability to them of Sections 5.1,
5.2(a) and 5.4 and Article VI, as applicable, with respect to their activities
related to any U.S. Regulated Subsidiary.
Section 5.4. Submission to Jurisdiction of U.S. Courts and the SEC. The Trust,
the Trustees, the Delaware Trustee and the officers and employees of the Trust
whose principal place of business and residence is outside of the United States
shall be deemed to irrevocably submit to the jurisdiction of the U.S. federal
courts and the SEC for the purposes of any suit, action or proceeding pursuant
to the U.S. federal securities laws and the rules and regulations thereunder,
commenced or initiated by the SEC arising out of, or relating to, the activities
of the U.S. Regulated Subsidiaries (and shall be deemed to agree that the Trust
may serve as the U.S. agent for purposes of service of process in such suit,
action or proceeding), and the Trust and each such Trustee, Delaware Trustee,
officer or employee, by virtue of his acceptance of any such position, shall be
deemed to waive, and agree not to assert by way of motion, as a defense or
otherwise in any such suit, action or proceeding, any claims that it or they are
not personally subject to the jurisdiction of the SEC, that such suit, action or
proceeding is an inconvenient forum, that the venue of such suit, action or
proceeding is improper, or that the subject matter thereof may not be enforced
in or by such courts or agency.
Section 5.5. Initiatives by the Trustees. The Trustees shall be entitled to, and
the SEC shall be entitled to request the Trustees to, provide advice to and
consult with NYSE Euronext, NYSE Group, Archipelago Holdings and the SEC and any
other relevant persons or bodies regarding Advocacy Actions, and the Trust and
the Board of Trustees shall be entitled to take Advocacy Actions, to prevent a
New European Law or legislative proposal from becoming a Material Adverse Change
of European Law, both before and after the enactment of the relevant New
European Law or proposal. “Advocacy Actions” shall consist of one or more of the
following: articles, opinion letters, advertising, press releases and lobbying
efforts (including those directed at any European legislative or executive body,
any European Regulator or other European governmental authority or those
directed at the general public).
ARTICLE VI
CONFIDENTIAL INFORMATION
Section 6.1. Limits on Disclosure.




--------------------------------------------------------------------------------




(a) To the fullest extent permitted by applicable law, all confidential
information that shall come into the possession of the Trust pertaining to the
self-regulatory function of any U.S. Regulated Subsidiary (including but not
limited to disciplinary matters, trading data, trading practices and audit
information) contained in the books and records of any of the U.S. Regulated
Subsidiaries (the “U.S. Subsidiaries’ Confidential Information”) shall (a) not
be made available to any Persons (other than as provided in Sections 6.2 and
6.3) other than to those officers, directors, employees and agents of NYSE
Euronext and its Subsidiaries and the Trust that have a reasonable need to know
the contents thereof; (b) be retained in confidence by the Trust, the Trustees,
the Delaware Trustee and the officers and employees of the Trust; and (c) not be
used for any commercial purposes.
(b) The Trust’s books and records related to the U.S. Regulated Subsidiaries
shall be maintained within the United States. For so long as the Trust directly
or indirectly controls any U.S. Regulated Subsidiary, the books, records,
premises, Trustees, Delaware Trustee, officers and employees of the Trust shall
be deemed to be the books, records, premises, Trustees, Delaware Trustee,
officers and employees of such U.S. Regulated Subsidiaries for purposes of and
subject to oversight pursuant to the Exchange Act.


Section 6.2. Certain Disclosure Permitted. Notwithstanding Section 6.1, nothing
in this Agreement shall be interpreted so as to limit or impede:
(a) the rights of the SEC or any of the U.S. Regulated Subsidiaries to have
access to and examine such U.S. Subsidiaries’ Confidential Information pursuant
to the U.S. federal securities laws and the rules and regulations thereunder; or
(b) the ability of any directors, officers, employees or agents of NYSE Euronext
or any Trustees, Delaware Trustee, officers, employees or agents of the Trust to
disclose the U.S. Subsidiaries’ Confidential Information to the SEC or the U.S.
Regulated Subsidiaries.
Section 6.3. Inspection. The Trust’s books and records shall be subject at all
times to inspection and copying by:
(a) the SEC;
(b) any U.S. Regulated Subsidiary; provided that such books and records are
related to the operation or administration of such U.S. Regulated Subsidiary or
any other U.S. Regulated Subsidiary over which such U.S. Regulated Subsidiary
has regulatory authority or oversight; and
(c) NYSE Euronext and NYSE Group and their respective officers, directors,
employees and agents.
ARTICLE VII
LIABILITY, INDEMNIFICATION AND EXCULPATION
Section 7.1. Liability.
(a) Except as expressly set forth in this Agreement, the Trustees and the
Delaware Trustee shall not be:
(i) personally liable for the payment of any amounts owed by the Trust, which
payment shall be made solely from the assets of the Trust, if any; or
(ii) required to pay to the Trust or to any beneficial owner of the Trust any
deficit upon dissolution of the Trust or otherwise.
(b) The Trustees will have no liability to any Person unless it shall be
established in a final and non-appealable judicial determination by clear and
convincing evidence that any decision or action of the Trustees was undertaken
in bad faith or misconduct, and, in any event, any liability will be limited to
actual, proximate, and quantifiable damages.
(c) Neither NYSE Group nor NYSE Euronext shall be liable in any capacity
(whether as grantor, beneficial owner or otherwise) for any actions of the
Trustees pursuant to this Agreement or for any debts, liabilities or other
obligations of the Trust or the Trustees. Pursuant to Section 3803(a) of the
Delaware Act, as applicable, NYSE Euronext and NYSE Group shall be entitled to
the same limitation of personal liability extended to stockholders of private
corporations for profit organized under the General Corporation Law of the State
of Delaware.
Section 7.2. Exculpation. No Trustee, Delaware Trustee, officer or employee of
the Trust shall be liable to the Trust, or any other Person who has an interest
in the Trust, for any loss, damage or claim incurred by reason of any act or
omission performed or omitted by such Trustee, Delaware Trustee, officer or
employee of the trust in good faith on behalf of the Trust and in a manner
reasonably believed to be within the scope of the authority conferred on such
Trustee, Delaware Trustee, officer or employee by this Agreement, except that a
Trustee shall be liable for any such loss, damage or claim incurred by reason of
the willful misconduct or gross negligence of such Trustee, Delaware Trustee,
officer or employee.




--------------------------------------------------------------------------------




Section 7.3. Indemnification. To the fullest extent permitted by applicable law,
a Trustee, Delaware Trustee, officer or employee shall be entitled to
indemnification from the Trust and NYSE Euronext for any loss, damage or claim
incurred by such Trustee, Delaware Trustee, officer or employee by reason of any
act or omission performed or omitted by such Trustee, Delaware Trustee, officer
or employee in good faith on behalf of the Trust and in a manner reasonably
believed to be within the scope of the authority conferred on such Trustee,
Delaware Trustee, officer or employee by this Agreement, except that no Trustee,
Delaware Trustee, officer or employee shall be entitled to be indemnified in
respect of any loss, damage or claim incurred by such Trustee, Delaware Trustee,
officer or employee by reason of willful misconduct or gross negligence with
respect to such acts or omissions.
Section 7.4. Insurance. The Trust shall purchase and maintain insurance to cover
its indemnification obligations set forth herein, as well as any other
liabilities of the Trustees. The Trustees, on behalf of the Trust, shall provide
notice to the other Trustees, if any, thirty (30) days prior to the expiration
or termination of such insurance.
Section 7.5. Survival. This Article VII shall survive any termination of this
Agreement and dissolution of the Trust.
ARTICLE VIII
MISCELLANEOUS
Section 8.1. Capital, Costs and Expenses. NYSE Euronext shall fund an initial
amount of capital of the Trust and shall pay as its own costs, or reimburse to
the Trust or indemnify it against, any and all costs and expenses incurred by
the Trust. The initial capital contribution to be made by NYSE Euronext in
accordance with the Delaware Act shall constitute the initial Trust Property.
Section 8.2. Amendments. Except as otherwise provided in this Agreement, and
subject to the prior written approval of the SEC as and to the extent required
under the Exchange Act, this Agreement may only be amended by a written
instrument signed by (a) NYSE Euronext, (b) NYSE Group, (c) the Trust and (d) if
the amendment affects the rights, powers, duties, obligations or immunities of
the Delaware Trustee or the Trustees, the Delaware Trustee and the Trustees, as
applicable. Notwithstanding the forgoing, for so long as NYSE Euronext or the
Trust shall control, directly or indirectly, any U.S. Regulated Subsidiary,
before any amendment or repeal of any provision of this Agreement shall be
effective, such amendment or repeal shall either (I) be filed with or filed with
and approved by the SEC under Section 19 of the Exchange Act and the rules
promulgated thereunder or (II) be submitted to the boards of directors of the
U.S. Regulated Subsidiaries, and if any or all of such boards of directors shall
determine that such amendment or repeal must be filed with or filed with and
approved by the SEC under Section 19 of the Exchange Act and the rules
promulgated thereunder before such amendment or repeal may be effectuated, then
such amendment or repeal shall not be effectuated until filed with or filed with
and approved by the SEC, as the case may be. Any amendment adopted in accordance
with the foregoing shall be binding upon the parties to this Agreement.
Section 8.3. Governing Law. This Agreement and the rights of the parties
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware and all rights and remedies shall be governed by such laws
without regard to the principles of conflict of laws of the State of Delaware or
any other jurisdiction that would call for the application of the law of any
jurisdiction other than the State of Delaware; provided, however, that, to the
fullest extent permitted by law, there shall not be applicable to the Trust, the
Trustees or this Agreement any provision of the laws (statutory or common) of
the State of Delaware pertaining to trusts (except the Delaware Act) that relate
to or regulate, in a manner inconsistent with the terms hereof (a) the filing
with any court or governmental body or agency of Trustee accounts or schedules
of Trustee fees and charges, (b) affirmative requirements to post bonds for
trustees, officers, agents or employees of a trust, (c) the necessity for
obtaining court or other governmental approval concerning the acquisition,
holding or disposition of real or personal property, (d) fees or other sums
payable to trustees, officers, agents or employees of a trust, (e) the
allocation of receipts and expenditures to income or principal, (f) restrictions
or limitations on the permissible nature, amount or concentration of trust
investments or requirements relating to the titling, storage or other manner of
holding or investing trust assets or (g) the establishment of fiduciary or other
standards of responsibility or limitations on the acts or powers of trustees
that are inconsistent with the limitations or liabilities or authorities and
powers of the Trustees as set forth or referenced in this Agreement.
Section 3540 and, to the fullest extent permitted by applicable law,
Section 3561, of Title 12 of the Delaware Code shall not apply to the Trust.
Section 8.4. Jurisdiction; Waiver of Jury Trial.
(a) The parties hereby (i) irrevocably submit to the exclusive jurisdiction of
the courts of the State of Delaware (the “Delaware Courts”) and the Federal
Courts of the United States of America located in the State of Delaware (the
“Federal Courts”) in respect of any claim, dispute or controversy relating to or
arising out of the negotiation, interpretation or enforcement of this Agreement
or any of the documents referred to in this Agreement or the transactions
contemplated hereby or thereby (any such claim being a “Covered Claim”);
(ii) irrevocably agree to request that the Delaware or Federal Courts adjudicate
any Covered Claim on an expedited basis and to cooperate with each other to
assure that an expedited resolution of




--------------------------------------------------------------------------------




any such dispute is achieved; (iii) waive, and agree not to assert, as a defense
in any action, suit or proceeding raising a Covered Claim that any of the
parties hereto is not subject to the personal jurisdiction of the Delaware or
Federal Courts or that such action, suit or proceeding may not be brought or is
not maintainable in said Courts or that the venue thereof may be inappropriate
or inconvenient or that this Agreement or any such document may not be enforced
in or by such Courts; and (iv) irrevocably agree to abide by the rules of
procedure applied by the Delaware or Federal Court (as the case the may be)
(including but not limited to procedures for expedited pre-trial discovery) and
waive any objection to any such procedure on the ground that such procedure
would not be permitted in the courts of some other jurisdiction or would be
contrary to the laws of some other jurisdiction. The parties further agree that
any Covered Claim has a significant connection with the State of Delaware and
with the United States, and will not contend otherwise in any proceeding in any
court of any other jurisdiction. Each party represents that it has agreed to the
jurisdiction of the Delaware and Federal Courts in respect of Covered Claims
after being fully and adequately advised by legal counsel of its own choice
concerning the procedures and law applied in the Delaware and Federal Courts and
has not relied on any representation by any other party or its Affiliates,
representatives or advisors as to the content, scope, or effect of such
procedures and law, and will not contend otherwise in any proceeding in any
court of any jurisdiction. Notwithstanding the foregoing, nothing in this
Agreement shall limit the right of NYSE Group, NYSE Euronext or any of their
respective Subsidiaries or Affiliates to commence or prosecute any legal action
against Euronext or any of its Subsidiaries or Affiliates in any court of
competent jurisdiction in France, The Netherlands, or elsewhere to enforce the
judgments and orders of the Delaware or Federal Courts.
(b) Each party hereby irrevocably agrees that it will not oppose, on any ground,
the recognition, enforcement, or exequatur in a French, Dutch or other court of
any judgment (including but not limited to a judgment requiring specific
performance) rendered by a Delaware or Federal Court in respect of a Covered
Claim.
(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT: (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY; AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.4.
Section 8.5. Entire Agreement. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes any and all
prior agreements and understandings, whether written or oral, with respect to
the subject matter hereof.


Section 8.6. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.
Section 8.7. Third Parties. None of the provisions of this Agreement shall be
for the benefit of or enforceable by any creditor or employee of NYSE Group,
NYSE Euronext, the Trust or the Trustees, any stockholder or customer of NYSE
Group, NYSE Euronext or the Delaware Trustee, any Non-European Financial
Services Firm or Non-European Issuer. Nothing in this Agreement shall be deemed
to create any right in any Person not a party hereto, and this instrument shall
not be construed in any respect to be a contract in whole or in part for the
benefit of any third Person. No Person not a party hereto shall have any right
to compel performance by NYSE Group, NYSE Euronext, the Trust, the Trustees or
the Delaware Trustee of its obligations hereunder.
Section 8.8. Notices. All notices and other communications hereunder shall be
sufficiently given for all purposes hereunder if in writing and delivered
personally, sent by documented overnight delivery service or, to the extent
receipt is confirmed, facsimile or other electronic transmission service to the
appropriate address or number as set forth below, and shall be deemed delivered
when delivered or transmitted, if during regular business hours, or on the next
business day, if after regular business hours, in the case of personal delivery
or telecopy, facsimile or other electronic transmission service, and one
business day after having been consigned for delivery, in the case of documented
overnight delivery service.
Notices to the Trust shall be addressed to:
NYSE Group Trust I
c/o NYSE Euronext




--------------------------------------------------------------------------------




11 Wall Street
New York, NY 10005
Attention: Office of the General Counsel
Facsimile: (212) 656-8101
or at such other address and to the attention of such other person as the Trust
may designate by written notice to the parties hereto.
Notices to the Delaware Trustee shall be addressed to:
Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Attention: Corporate Trust Administration
Facsimile: (302) 636- 4145
or at such other address and to the attention of such other person as the
Delaware Trustee may designate by written notice to the parties hereto.
 
Notices to NYSE Euronext or NYSE Group shall be addressed to:
NYSE Euronext
11 Wall Street
New York, NY 10005
Attention: Office of the General Counsel
Telecopy Number: (212) 656-8101
or at such other address and to the attention of such other person as NYSE
Euronext may designate by written notice to the parties hereto.
Section 8.9. Severability. Any provision hereof which is invalid or
unenforceable shall be ineffective to the extent of such invalidity or
unenforceability, without affecting in any way the remaining provisions hereof.
Section 8.10. Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that none of the parties hereto will directly or indirectly
assign (except any assignment that occurs by operation of law or in connection
with a merger, tender offer, exchange offer or sale of all or substantially all
of the assets of a party) its rights or delegate its obligations under this
Agreement without the express prior written consent of (a) NYSE Euronext,
(b) NYSE Group, (c) the Trust and (d) the SEC.
Section 8.11. Certain Tax Matters. It is the intention of the parties that, for
United States federal income tax purposes, (a) the Trust be treated as one or
more grantor trusts, and (b) any Trust Property held by the Trust be treated as
owned by NYSE Euronext (provided that (i) to the extent Trust Property
(including Deposited Securities) is transferred to the Trust by a Subsidiary of
NYSE Euronext, such Trust Property shall be treated as owned by such Subsidiary,
and (ii) to the extent Deposited Securities that are Priority Shares are issued
to the Trust, such Priority Shares shall be treated as owned by the NYSE
Euronext Subsidiary holding all or the majority of the ordinary shares of the
issuer of Priority Shares immediately prior to such issuance).




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf, all as of the day and year first above written.
 




--------------------------------------------------------------------------------




 
 
 
NYSE EURONEXT
 
 
By:
 
/s/ John K. Halvey
Name:
 
John K. Halvey
Title:
 
General Counsel
 
NYSE GROUP, INC.
 
 
By:
 
/s/ John K. Halvey
Name:
 
John K. Halvey
Title:
 
Executive Vice President and General Counsel
 
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Delaware
Trustee
 
 
By:
 
/s/ Michele C. Harra
Name:
 
Michele C. Harra
Title:
 
Financial Services Officer
 
 
By:
 
/s/ Jacques de Larosière de Champfeu
Name:
 
Jacques de Larosière de Champfeu, as Trustee and not in his individual capacity
 
 
By:
 
/s/ Charles K. Gifford
Name:
 
Charles K. Gifford, as Trustee and not in his individual capacity
 
 
By:
 
/s/ John Shepard Reed
Name:
 
John Shepard Reed, as Trustee and not in his individual capacity

 




